Title: Notes on a Cabinet Meeting, 18 January 1802
From: 
To: 


          1802. Jan. 18. prest the 4. Secretaries and Atty Genl. agreed to offer peace to Tripoli on eql terms to continue tribute to Algiers. to send 2. frigates & schooner immediately. if war with Tripoli continues, 2 frigates there constantly & one for relief. 400,000. D. to be appropriated for the whole naval business of the year, including navy yards on which little is to be done, & 500,000 to pay contracts due & becoming due this year.—exn of French treaty to be retained by Exve.
        